PALLADINO, Judge,
dissenting.
I respectfully dissent. The approach of the majority opinion violates a fundamental rule of appellate review: issues not raised below are waived and cannot be raised for the first time on appeal. Pa.R.A.P. 302(a); 2 Pa.C.S. § 703. Where administrative proceedings are before an appellate court for review, we employ the doctrine of exhaustion of administrative remedies. An administrative order cannot *476be challenged before an appellate court until all the steps of the statutory and administrative procedures have been exhausted.
Under the doctrine of exhaustion of administrative remedies, a party must exhaust all available administrative remedies before the right to judicial review arises. Campbell v. Department of Labor and Industry, Office of Employment Security, 80 Pa.Commonwealth Ct. 558, 471 A.2d 1331 (1984), appeal quashed, 507 Pa. 479, 490 A.2d 831 (1985). The rationale for this requirement is founded on the idea that when the legislature has established an administrative agency possessing expertise and broad regulatory powers, a court should be cautious in interfering in those matters which were intended to be considered initially by the administrative agency. Feingold v. Bell of Pennsylvania, 477 Pa. 1, 383 A.2d 791 (1977). This doctrine is not absolute. A court may exercise jurisdiction when the administrative remedy is inadequate and there is a substantial constitutional question raised which goes directly to the validity of the statute. Borough of Green Tree v. Board of Property Assessments, 459 Pa. 268, 328 A.2d 819 (1974).
The Petitioner does not address the exhaustion question in his brief, but merely alleges that the order is illegal because he was never afforded a hearing prior to the time the order became final, and that as a result, his constitutional rights of due process and equal protection were violated. I presume, therefore, that Petitioner is alleging that any request for reconsideration would have been futile, and should not be required by this court. Courts, however, cannot presume that an administrative appeal will be futile. Barr v. State Real Estate Commission, 110 Pa.Commonwealth Ct. 530, 533, 532 A.2d 1236, 1237 (1987). Rather they must assume, if given the chance, that the administrative agency will discover and correct its errors. Id.
The Commission states in its brief that it offers a party who seeks reconsideration an administrative hearing if he provides the requested documentation. The rule challenged by Petitioner, 51 Pa.Code § 2.39, provides in pertinent part:
*477(b) Any party may ask the Commission to reconsider an order within 15 days of service to [sic] the order. The person requesting reconsideration should present a detailed explanation setting forth the reason why the order should be reconsidered. Reconsideration may be granted at the discretion of the Commission only where any of the following occur:
(1) A material error of law has been made.
(2) A material error of fact has been made.
(3) New facts or evidence are provided which would lead to reversal or modification of the order and where these could not be or were not discovered previously by the exercise of due diligence.
While granting reconsideration is discretionary, Petitioner has not presented any evidence which would support a conclusion that he would not have been offered the hearing, had he requested reconsideration, or that this remedy is inadequate to address the questions which he raises.
The majority places great emphasis on the order in which the administrative rules fall, and this court’s understanding of “reconsideration” while ignoring the specific language of the rule which sets forth what the Commission is permitted to do on reconsideration. The relevant rule is 51 Pa.Code § 2.38(c) which reads as follows:
If the Commission grants rehearing the Commission may do any of the following:
(1) Order new hearings, pursuant to § 2.34 (relating to general).
(2) Conduct oral argument to dispose of the matter or to determine how to proceed further.
(3) Require further investigation as needed.
(4) Take other actions and issue orders necessary to dispose of the case.
This rule clearly contemplates that a full evidentiary hearing may be required during reconsideration to conclude the matter. The effect of the majority opinion is to condone ignorance of administrative procedures and require this *478court to address issues which the legislature has determined should be considered initially by an administrative agency.
As pointed out by the Commission, Order 679 is akin to an order to show cause. Under the general rules of administrative procedure in this state, an answer to an order to show cause must:
“[B]e drawn so as specifically to admit or deny the allegations or charges which may be made in the order, set forth the facts upon which respondent relies and state concisely the matters of law relied upon. Mere general denials of the allegations of an order to show cause which general denials are unsupported by specific facts upon which respondent relies, will not be considered as complying with this section and may be deemed a basis for entry of a final order without hearing, unless otherwise required by statute, on the ground that the response has raised no issues requiring a hearing or further proceedings. A respondent failing to file answer within the time allowed shall be deemed in default, and relevant facts stated in the order to show cause may be deemed admitted.”
1 Pa.Code § 35.37. Because Petitioner failed to make any response to the order, he was in default, and as a result the order became final. The fact that the relief which the Petitioner sought is discretionary does not justify his failure to request such relief. Default judgments are an accepted part of our judicial and administrative process, and will not be lightly overturned by this court. Contrary to the implications contained in the majority opinion, there is no requirement that an order to show cause has to be entitled "Order to Show Cause.” Furthermore, the language of the order clearly states that the order is final unless reconsideration is granted. I do not believe more specific language is necessary to inform the Petitioner that failure to ask for reconsideration constitutes an acquiescence in the findings of the report.
*479Because Petitioner’s brief alleges that the order is a violation of his constitutional due process and equal protection rights, I will address the constitutional exception to the exhaustion of administrative remedies doctrine. In order for the constitutional attack exception to apply the “party must show that the challenged statute or regulation clearly and unambiguously violates a constitutionally-secured right.” St. Clair v. Pennsylvania Board of Probation and Parole, 89 Pa.Commonwealth Ct. 561, 570, 493 A.2d 146, 153 (1985). Furthermore, the attack must be to the statute as a whole, not to how the statute is being applied in a particular case. Id. The test to be applied is whether the constitutional question is substantial and the statutory remedy inadequate. Concerned Taxpayers of Beaver County v. Beaver County Board of Assessment, 75 Pa.Commonwealth Ct. 443, 446, 462 A.2d 347, 349 (1983). A thorough reading of Petitioner’s brief leads me to conclude that the Petitioner is attacking how the statute has been applied to him, not facially attacking the validity of the statute itself. While Petitioner alleges that all hearings are discretionary, there is no allegation that hearings do not occur, if parties before the Commission request reconsideration as permitted by the rules. “Due process of law is not denied when prescribed administrative procedure is faithfully pursued upon due notice and with an opportunity to the party to be charged to be heard before the matter becomes final and a right to court review.” Commonwealth v. Lentz, 353 Pa. 98, 103, 44 A.2d 291, 293 (1945). It is Petitioner’s own failure to request reconsideration which resulted in no hearing being made available. Furthermore, by failing to raise these questions before the Commission, Petitioner has not preserved them for appellate review.
Accordingly, I would dismiss the appeal for failure to exhaust administrative remedies.
ORDER
NOW, September 8, 1989, order no. 679 of the State Ethics Commission, dated September 28, 1988, is vacated, *480and this case is remanded to the commission with a direction that petitioner be afforded opportunity for a hearing in accordance with 51 Pa.Code §§ 2.34-2.38.
Jurisdiction relinquished.
PALLADINO, J., dissents with opinion.